Case 3:18-cv-05945-VC Document 162-4 Filed 02/05/20 Page 1 of 10




            EXHIBIT 3
Case 3:18-cv-05945-VC Document 162-4 Filed 02/05/20 Page 2 of 10




                                                                   LBR Cover
Case 3:18-cv-05945-VC Document 162-4 Filed 02/05/20 Page 3 of 10




                                                                   Rates - Region
                        Case 3:18-cv-05945-VC Document 162-4 Filed 02/05/20 Page 4 of 10



                                                       California Region

Cooley LLP

Court Name                         Delaware                            Firm Rank
Case Name                          CLAIRE'S STORES, INC.               Firm Size
Case Number                        18-10584

For fee applications               3/19/2018 through 5/31/2018

Name                               Title                               State       Graduated Admitted Rate      Hours Fees
Sarah A. Carnes                    Associate                           CA                2014     2014     $710   91.7          $65,107.00
                                                                                                       Total:                         91.7




Cooley LLP

Court Name                         Delaware                            Firm Rank          63
Case Name                          The Rockport Company, LLC           Firm Size         613
Case Number                        18-11145

For fee applications               5/14/2018 through 6/30/2018

Name                               Title                               State       Graduated Admitted Rate      Hours Fees
Sarah A. Carnes                    Associate                           CA                2014     2014     $710   54.4          $38,624.00
                                                                                                       Total:                         54.4




Gibson Dunn & Crutcher, LLP

Court Name                         Delaware                           Firm Rank           21
Case Name                          WOODBRIDGE GROUP OF COMPANIES, LLC Firm Size         1039
Case Number                        17-12560

For fee applications               1/1/2018 through 4/30/2018

Name                               Title                               State       Graduated Admitted Rate       Hours Fees
Dennis Arnold                      Partner                             CA                1975     1976   $1,210     65.2         $78,892.00
Cromwell Montgomery                Partner                             CA                1997     1997   $1,205      0.9          $1,084.50
Oscar Garza                        Partner                             CA                1990     1990    $1,205   116.1        $139,900.50
Austin V Schwing                   Partner                             CA                2000     2000   $1,155      0.7            $808.50
Douglas Michael Fuchs              Partner                             CA                2007     2007   $1,155     53.5         $61,792.50
Farshad E. More                    Partner                             CA                2003     2003   $1,080      0.8            $864.00
Jesse I. Shapiro                   Partner                             CA                2000     2000   $1,080     10.9         $11,772.00
Jesse A. Cripps Jr.                Partner                             CA                2011     2011   $1,045     16.2         $16,929.00
Samuel Newman                      Partner                             CA                2001     2001   $1,010    326.5        $329,765.00
Katherine V.A Smith                Partner                             CA                2015     2015     $995      0.6            $597.00
Matthew B Dubeck                   Partner                             CA                2017     2017     $995     44.1         $43,879.50
Allison Balick                     Associate                           CA                2009     2009     $875      5.4          $4,725.00
Daniel B. Denny                    Associate                           CA                2005     2005     $875    436.1        $381,587.50
Douglas G. Levin                   Associate                           CA                2009     2009     $875    205.2        $179,550.00
Genevieve G. Weiner                Associate                           CA                2007     2007     $875     93.7         $81,987.50
Melissa Leigh Barshop              Associate                           CA                2006     2006     $875        5          $4,375.00
Jonathan Schaefler                 Associate                           CA                2016     2016     $860      1.9          $1,634.00
Ian T. Long                        Associate                           CA                2015     2015     $820     140         $114,800.00
Tiffany X. Phan                    Associate                           CA                2013     2013     $760      8.7          $6,612.00
Thomas H Alexander                 Associate                           CA                2015     2015     $660     23.7         $15,642.00
Matthew S Coe-Odess                Associate                           CA                2016     2016     $595     16.9         $10,055.50
Katherine A Lau                    Associate                           CA                2017     2017     $525     97.7         $51,292.50
                                                                                                       Total:     1669.8      $1,538,545.50




                                                                                                                                      California
                         Case 3:18-cv-05945-VC Document 162-4 Filed 02/05/20 Page 5 of 10


Jones Day

Court Name                             Delaware                            Firm Rank           3
Case Name                              M & G USA CORPORATION               Firm Size        2407
Case Number                            17-12307

For fee applications                   10/30/2017 through 5/31/2018

Name                                   Title                               State       Graduated Admitte Rate       Hours Fees
Latta R T                              Associate                           CA                2011     2011     $700   194.5        $136,150.00
Tran J L                               Associate                           CA                2015     2015     $525    60.2         $31,605.00
Liu R Q                                Associate                           CA                2015     2015     $475    34.2         $16,245.00
Stuart B W                             Associate                           CA                2013     2013     $475   208.6         $99,085.00
Doyle A M                              Associate                           CA                2017     2017     $450     6.5          $2,925.00
                                                                                                           Total:      504         $286,010.00




Klee, Tuchin, Bogdanoff & Stern, LLP

Court Name                             Delaware                           Firm Rank            0
Case Name                              WOODBRIDGE GROUP OF COMPANIES, LLC Firm Size           19
Case Number                            17-12560

For fee applications                   1/1/2018 through 4/30/2018

Name                                   Title                               State       Graduated Admitted Rate       Hours Fees
Kenneth Klee                           Partner                             CA                1974     1975    $1,475    46.4         $68,440.00
David Stern                            Partner                             CA                1975     1975   $1,245     67.4         $83,913.00
Michael Tuchin                         Partner                             CA                1990     1990   $1,245    191.1        $237,919.50
David Fidler                           Partner                             CA                1997     1998   $1,075    237.9        $255,742.50
Robert J. Pfister                      Partner                             CA                2001     2001     $995    123.3        $122,683.50
David M. Guess                         Partner                             CA                2005     2005     $895     84.5         $75,627.50
Maria Sountas Argiropoulos             Partner                             CA                2006     2006     $895     23.2         $20,764.00
Whitman L. Holt                        Partner                             CA                2005     2005     $895     54.7         $48,956.50
Gurule Julian I                        Of Counsel                          CA                2007     2007     $825     39.3         $32,422.50
Justin D. Yi                           Partner                             CA                2009     2009     $750      3.9          $2,925.00
Jonathan M. Weiss                      Associate                           CA                2012     2012     $725    195.4        $141,665.00
Samuel M. Kidder                       Associate                           CA                2012     2012     $675     88.6         $59,805.00
Sasha M. Gurvitz                       Associate                           CA                2014     2014     $625    114.9         $71,812.50
Robert J. Smith                        Associate                           CA                2016     2016     $600     35.8         $21,480.00
                                                                                                           Total:     1306.4      $1,244,156.50




Milbank Tweed Hadley & McCloy LLP

Court Name                             Delaware                            Firm Rank          69
Case Name                              M & G USA CORPORATION               Firm Size         584
Case Number                            17-12307

For fee applications                   10/30/2017 through 5/31/2018

Name                                   Title                               State       Graduated Admitted Rate       Hours Fees
Eric Reimer                            Partner                             CA                1987     1987    $1,465     7.9        $11,573.50
Brian Stern                            Special Counsel                     CA                2003     2003   $1,065      7.5         $7,987.50
Jessica Dombroff                       Associate                           CA                2009     2009     $995    13.3         $13,233.50
Najeh Baharun                          Associate                           CA                2013     2013     $910    28.3         $25,753.00
                                                                                                           Total:        57         $58,547.50




                                                                                                                                          California
                        Case 3:18-cv-05945-VC Document 162-4 Filed 02/05/20 Page 6 of 10


Milbank Tweed Hadley & McCloy LLP
Court Name                                      Delaware                            Firm Rank          69
Case Name                                       REMINGTON OUTDOOR COMPANY, INC      Firm Size         584
Case Number                                     18-10684

For fee applications                            3/25/2018 through 5/15/2018

Name                                            Title                               State       Graduated Admitted Rate      Hours Fees
Gregory A. Bray                                 Partner                             CA                1984     1984   $1,465   234.1      $342,956.50
Haig Maghakian                                  Special Counsel                     CA                2002     2002   $1,065   264.8      $282,012.00
Goldberg Zachary                                Associate                           CA                2016     2016     $790   162.4      $128,296.00
                                                                                                                    Total:     661.3      $753,264.50




Pachulski Stang Ziehl Young Jones & Weintraub

Court Name                                      Delaware                            Firm Rank           0
Case Name                                       M & G USA CORPORATION               Firm Size          55
Case Number                                     17-12307

For fee applications                            10/30/2017 through 5/31/2018

Name                                            Title                               State       Graduated Admitted Rate      Hours Fees
David M. Bertenthal                             Partner                             CA                1989     1993     $975     6.5        $6,337.50
Henry C. Kevane                                 Partner                             CA                1986     1986     $950     4.8        $4,560.00
Maxim B. Litvak                                 Partner                             CA                1997     1997     $875   13.3        $11,637.50
William Ramseyer                                Of Counsel                          CA                1980     1980     $725   18.8        $13,630.00
                                                                                                                    Total:     43.4        $36,165.00




Pachulski Stang Ziehl Young Jones & Weintraub

Court Name                                      Delaware                           Firm Rank            0
Case Name                                       WOODBRIDGE GROUP OF COMPANIES, LLC Firm Size           55
Case Number                                     17-12560

For fee applications                            1/1/2018 through 4/30/2018

Name                                            Title                               State       Graduated Admitted Rate      Hours Fees
Isaac M Pachulski                               Partner                             CA                2014     2014   $1,295     0.7          $906.50
Richard M. Pachulski                            Partner                             CA                1979     1979   $1,245   274.7      $342,001.50
James I. Stang                                  Partner                             CA                1980     1980   $1,095    63.4       $69,423.00
Richard J. Gruber                               Of Counsel                          CA                1982     1982   $1,025     9.1        $9,327.50
Debra I. Grassgreen                             Partner                             CA                1992     1992     $995    15.7       $15,621.50
Jeffrey N. Pomerantz                            Partner                             CA                1989     1989     $975    66.5       $64,837.50
Stanley E. Goldich                              Partner                             CA                1980     1980     $925       7        $6,475.00
Maxim B. Litvak                                 Partner                             CA                1997     1997     $875    76.3       $66,762.50
Joshua M. Fried                                 Partner                             CA                1995     1995     $850    74.1       $62,985.00
Erin Gray                                       Of Counsel                          CA                1991     1992     $750     9.9        $7,425.00
                                                                                                                    Total:     597.4      $645,765.00




                                                                                                                                                California
                          Case 3:18-cv-05945-VC Document 162-4 Filed 02/05/20 Page 7 of 10


Proskauer Rose LLP
Court Name                           Delaware                            Firm Rank          55
Case Name                            VELOCITY HOLDING COMPANY, INC.      Firm Size         703
Case Number                          17-12442

For fee applications                 1/1/2018 through 1/31/2018

Name                                 Title                               State       Graduated Admitted Rate      Hours Fees
Annie Kim                            Partner                             CA                2004     2004   $1,125   11.6        $13,050.00
Jonathan Benloulou                   Partner                             CA                2006     2006   $1,125     2.9        $3,262.50
Lee Muhyung                          Associate                           CA                2015     2015     $780   28.2        $21,996.00
Brashears Travis C                   Associate                           CA                2016     2016     $595     8.3        $4,938.50
                                                                                                         Total:       51        $43,247.00




Sidley Austin LLP

Court Name                           Delaware                            Firm Rank                   10
Case Name                            HCR MANORCARE, INC.                 Firm Size                 1592
Case Number                          18-10467

For fee applications                 3/4/2018 through 4/30/2018

Name                                 Title                               State       Graduated Admitted Rate      Hours Fees
Walker Elizabeth W                   Partner                             CA                1984     1984   $1,250     3.7        $4,625.00
                                                                                                         Total:       3.7         $4,625.00




Venable LLP

Court Name                           Delaware                           Firm Rank           84
Case Name                            WOODBRIDGE GROUP OF COMPANIES, LLC Firm Size          488
Case Number                          17-12560

For fee applications                 1/1/2018 through 4/30/2018

Name                                 Title                               State       Graduated Admitted Rate      Hours Fees
Jamie L. Edmonson                    Partner                             CA                1996     1996     $765   180.3      $137,929.50
Nicholas A. Koffroth                 Associate                           CA                2012     2012     $515    94.9       $48,873.50
                                                                                                         Total:     275.2       $186,803.00




Morrison & Foerster LLP

Court Name                           New York Southern                   Firm Rank          22
Case Name                            TOPS HOLDING II CORPORATION         Firm Size        1025
Case Number                          18-22279

For fee applications                 2/21/2018 through 4/30/2018

Name                                 Title                               State       Graduated Admitted Rate      Hours Fees
Chapple Catherine L.                 Associate                           CA                2012     2012     $725      4         $2,900.00
                                                                                                         Total:        4          $2,900.00




                                                                                                                                     California
                       Case 3:18-cv-05945-VC Document 162-4 Filed 02/05/20 Page 8 of 10


Brown Rudnick LLP

Court Name                        Texas Southern                Firm Rank         211
Case Name                         EXCO RESOURCES, INC.          Firm Size         184
Case Number                       18-30155

For fee applications              1/30/2018 through 2/28/2018

Name                              Title                         State       Graduated Admitted Rate      Hours Fees
Udenka Honieh                     Associates                    CA                2017     2017     $375      1           $375.00
                                                                                                Total:        1            $375.00




Kirkland & Ellis LLP

Court Name                        Texas Southern                Firm Rank          13
Case Name                         IHeartMedia,INC.              Firm Size        1442
Case Number                       18-31274

For fee applications              3/14/2018 through 4/30/2018

Name                              Title                         State       Graduated Admitted Rate      Hours Fees
Madden P.C. Rick C                Partner                       CA                1995     1995   $1,445    31.2        $45,084.00
Browning P.C. Marc D              Partner                       CA                1998     1998   $1,375     4.2         $5,775.00
Mehta Anjna                       Partner                       CA                2000     2000   $1,045    10.9        $11,390.50
Campbell Gavin                    Associate                     CA                2012     2012     $950   108.8       $103,360.00
Caldon Brendan W                  Associate                     CA                2007     2007     $875     1.5         $1,312.50
                                                                                                Total:     156.6       $166,922.00




Kirkland & Ellis LLP

Court Name                        Texas Southern                Firm Rank          13
Case Name                         SEADRILL LIMITED              Firm Size        1442
Case Number                       17-60079

For fee applications              1/1/2018 through 2/28/2018

Name                              Title                         State       Graduated Admitted Rate       Hours Fees
David M. Nemecek                  Partner                       CA                2003     2003    $1,395     2.4        $3,348.00
Campbell Gavin                    Associate                     CA                2012     2012     $950    227.7      $216,315.00
Olsen Katrina                     Associate                     CA                2014     2014     $950      4.6        $4,370.00
                                                                                                Total:      234.7      $224,033.00




                                                                                                                             California
                    Case 3:18-cv-05945-VC Document 162-4 Filed 02/05/20 Page 9 of 10



                                                       California Rates

Title          Professional          Firm                                   Graduated Admitted State Rate      Hours Total
Partner      Kenneth Klee            Klee, Tuchin, Bogdanoff & Stern, LLP         1975     1974 CA    $1,475     46.4   $68,440.00
Partner      Eric Reimer             Milbank Tweed Hadley & McCloy LLP            1987     1987 CA    $1,465      7.9   $11,573.50
Partner      Gregory A. Bray         Milbank Tweed Hadley & McCloy LLP            1984     1984 CA    $1,465    234.1  $342,956.50
Partner      Madden P.C. Rick C      Kirkland & Ellis LLP                         1995     1995 CA    $1,445     31.2   $45,084.00
Partner      David M. Nemecek        Kirkland & Ellis LLP                         2003     2003 CA    $1,395      2.4    $3,348.00
Partner      Browning P.C. Marc D    Kirkland & Ellis LLP                         1998     1998 CA    $1,375      4.2    $5,775.00
Partner      Isaac M Pachulski       Pachulski Stang Ziehl Young Jones &          2014     2014 CA    $1,295      0.7      $906.50
Partner      Walker Elizabeth W      Sidley Austin LLP                            1984     1984 CA    $1,250      3.7    $4,625.00
Partner      David Stern             Klee, Tuchin, Bogdanoff & Stern, LLP         1975     1975 CA    $1,245     67.4   $83,913.00
Partner      Michael Tuchin          Klee, Tuchin, Bogdanoff & Stern, LLP         1990     1990 CA    $1,245    191.1  $237,919.50
Partner      Richard M. Pachulski    Pachulski Stang Ziehl Young Jones &          1979     1979 CA    $1,245    274.7  $342,001.50
Partner      Dennis Arnold           Gibson Dunn & Crutcher, LLP                  1976     1975 CA    $1,210     65.2   $78,892.00
Partner      Cromwell Montgomery     Gibson Dunn & Crutcher, LLP                  1997     1997 CA    $1,205      0.9    $1,084.50
Partner      Oscar Garza             Gibson Dunn & Crutcher, LLP                  1990     1990 CA    $1,205    116.1  $139,900.50
Partner      Austin V Schwing        Gibson Dunn & Crutcher, LLP                  2000     2000 CA    $1,155      0.7      $808.50
Partner      Douglas Michael Fuchs   Gibson Dunn & Crutcher, LLP                  2007     2007 CA    $1,155     53.5   $61,792.50
Partner      Annie Kim               Proskauer Rose LLP                           2004     2004 CA    $1,125     11.6   $13,050.00
Partner      Jonathan Benloulou      Proskauer Rose LLP                           2006     2006 CA    $1,125      2.9    $3,262.50
Partner      James I. Stang          Pachulski Stang Ziehl Young Jones &          1980     1980 CA    $1,095     63.4   $69,423.00
Partner      Farshad E. More         Gibson Dunn & Crutcher, LLP                  2003     2003 CA    $1,080      0.8      $864.00
Partner      Jesse I. Shapiro        Gibson Dunn & Crutcher, LLP                  2000     2000 CA    $1,080     10.9   $11,772.00
Partner      David Fidler            Klee, Tuchin, Bogdanoff & Stern, LLP         1998     1997 CA    $1,075    237.9  $255,742.50
Special      Brian Stern             Milbank Tweed Hadley & McCloy LLP            2003     2003 CA    $1,065      7.5    $7,987.50
Special      Haig Maghakian          Milbank Tweed Hadley & McCloy LLP            2002     2002 CA    $1,065    264.8  $282,012.00
Partner      Jesse A. Cripps Jr.     Gibson Dunn & Crutcher, LLP                  2011     2011 CA    $1,045     16.2   $16,929.00
Partner      Mehta Anjna             Kirkland & Ellis LLP                         2000     2000 CA    $1,045     10.9   $11,390.50
Of Counsel   Richard J. Gruber       Pachulski Stang Ziehl Young Jones &          1982     1982 CA    $1,025      9.1    $9,327.50
Partner      Samuel Newman           Gibson Dunn & Crutcher, LLP                  2001     2001 CA    $1,010    326.5  $329,765.00
Partner      Debra I. Grassgreen     Pachulski Stang Ziehl Young Jones &          1992     1992 CA      $995     15.7   $15,621.50
Associate    Jessica Dombroff        Milbank Tweed Hadley & McCloy LLP            2009     2009 CA      $995     13.3   $13,233.50
Partner      Katherine V.A Smith     Gibson Dunn & Crutcher, LLP                  2015     2015 CA      $995      0.6      $597.00
Partner      Matthew B Dubeck        Gibson Dunn & Crutcher, LLP                  2017     2017 CA      $995     44.1   $43,879.50
Partner      Robert J. Pfister       Klee, Tuchin, Bogdanoff & Stern, LLP         2001     2001 CA      $995    123.3  $122,683.50
Partner      David M. Bertenthal     Pachulski Stang Ziehl Young Jones &          1993     1989 CA      $975      6.5    $6,337.50
Partner      Jeffrey N. Pomerantz    Pachulski Stang Ziehl Young Jones &          1989     1989 CA      $975     66.5   $64,837.50
Associate    Campbell Gavin          Kirkland & Ellis LLP                         2012     2012 CA      $950    336.5  $319,675.00
Partner      Henry C. Kevane         Pachulski Stang Ziehl Young Jones &          1986     1986 CA      $950      4.8    $4,560.00
Associate    Olsen Katrina           Kirkland & Ellis LLP                         2014     2014 CA      $950      4.6    $4,370.00
Partner      Stanley E. Goldich      Pachulski Stang Ziehl Young Jones &          1980     1980 CA      $925        7    $6,475.00
Associate    Najeh Baharun           Milbank Tweed Hadley & McCloy LLP            2013     2013 CA      $910     28.3   $25,753.00
Partner      David M. Guess          Klee, Tuchin, Bogdanoff & Stern, LLP         2005     2005 CA      $895     84.5   $75,627.50
Partner      Maria Sountas           Klee, Tuchin, Bogdanoff & Stern, LLP         2006     2006 CA      $895     23.2   $20,764.00
Partner      Whitman L. Holt         Klee, Tuchin, Bogdanoff & Stern, LLP         2005     2005 CA      $895     54.7   $48,956.50
Associate    Allison Balick          Gibson Dunn & Crutcher, LLP                  2009     2009 CA      $875      5.4    $4,725.00
Associate    Caldon Brendan W        Kirkland & Ellis LLP                         2007     2007 CA      $875      1.5    $1,312.50
Associate    Daniel B. Denny         Gibson Dunn & Crutcher, LLP                  2005     2005 CA      $875    436.1  $381,587.50
Associate    Douglas G. Levin        Gibson Dunn & Crutcher, LLP                  2009     2009 CA      $875    205.2  $179,550.00
Associate    Genevieve G. Weiner     Gibson Dunn & Crutcher, LLP                  2007     2007 CA      $875     93.7   $81,987.50
Partner      Maxim B. Litvak         Pachulski Stang Ziehl Young Jones &          1997     1997 CA      $875     89.6   $78,400.00
Associate    Melissa Leigh Barshop   Gibson Dunn & Crutcher, LLP                  2006     2006 CA      $875        5    $4,375.00
Associate    Jonathan Schaefler      Gibson Dunn & Crutcher, LLP                  2016     2016 CA      $860      1.9    $1,634.00
Partner      Joshua M. Fried         Pachulski Stang Ziehl Young Jones &          1995     1995 CA      $850     74.1   $62,985.00
Of Counsel   Gurule Julian I         Klee, Tuchin, Bogdanoff & Stern, LLP         2007     2007 CA      $825     39.3   $32,422.50
Associate    Ian T. Long             Gibson Dunn & Crutcher, LLP                  2015     2015 CA      $820      140  $114,800.00
Associate    Goldberg Zachary        Milbank Tweed Hadley & McCloy LLP            2016     2016 CA      $790    162.4  $128,296.00


                                                                                                                        California Rates
                   Case 3:18-cv-05945-VC Document 162-4 Filed 02/05/20 Page 10 of 10


Associate    Lee Muhyung            Proskauer Rose LLP                     2015   2015   CA   $780    28.2    $21,996.00
Partner      Jamie L. Edmonson      Venable LLP                            1996   1996   CA   $765   180.3   $137,929.50
Associate    Tiffany X. Phan        Gibson Dunn & Crutcher, LLP            2013   2013   CA   $760     8.7     $6,612.00
Of Counsel   Erin Gray              Pachulski Stang Ziehl Young Jones &    1992   1991   CA   $750     9.9     $7,425.00
Partner      Justin D. Yi           Klee, Tuchin, Bogdanoff & Stern, LLP   2009   2009   CA   $750     3.9     $2,925.00
Associate    Chapple Catherine L.   Morrison & Foerster LLP                2012   2012   CA   $725       4     $2,900.00
Associate    Jonathan M. Weiss      Klee, Tuchin, Bogdanoff & Stern, LLP   2012   2012   CA   $725   195.4   $141,665.00
Of Counsel   William Ramseyer       Pachulski Stang Ziehl Young Jones &    1980   1980   CA   $725    18.8    $13,630.00
Associate    Sarah A. Carnes        Cooley LLP                             2014   2014   CA   $710   146.1   $103,731.00
Associate    Latta R T              Jones Day                              2011   2011   CA   $700   194.5   $136,150.00
Associate    Samuel M. Kidder       Klee, Tuchin, Bogdanoff & Stern, LLP   2012   2012   CA   $675    88.6    $59,805.00
Associate    Thomas H Alexander     Gibson Dunn & Crutcher, LLP            2015   2015   CA   $660    23.7    $15,642.00
Associate    Sasha M. Gurvitz       Klee, Tuchin, Bogdanoff & Stern, LLP   2014   2014   CA   $625   114.9    $71,812.50
Associate    Robert J. Smith        Klee, Tuchin, Bogdanoff & Stern, LLP   2016   2016   CA   $600    35.8    $21,480.00
Associate    Brashears Travis C     Proskauer Rose LLP                     2016   2016   CA   $595     8.3     $4,938.50
Associate    Matthew S Coe-Odess    Gibson Dunn & Crutcher, LLP            2016   2016   CA   $595    16.9    $10,055.50
Associate    Katherine A Lau        Gibson Dunn & Crutcher, LLP            2017   2017   CA   $525    97.7    $51,292.50
Associate    Tran J L               Jones Day                              2015   2015   CA   $525    60.2    $31,605.00
Associate    Nicholas A. Koffroth   Venable LLP                            2012   2012   CA   $515    94.9    $48,873.50
Associate    Liu R Q                Jones Day                              2015   2015   CA   $475    34.2    $16,245.00
Associate    Stuart B W             Jones Day                              2013   2013   CA   $475   208.6    $99,085.00
Associate    Doyle A M              Jones Day                              2017   2017   CA   $450     6.5     $2,925.00
Associate    Udenka Honieh          Brown Rudnick LLP                      2017   2017   CA   $375       1      $375.00




                                                                                                             California Rates
